          Case 3:20-cv-03616-VC Document 33 Filed 02/02/21 Page 1 of 6




                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


  DEVONNEA SYKES,                                   Case No. 20-cv-03616-VC
                 Plaintiff,
                                                    ORDER GRANTING IN PART AND
          v.                                        DENYING IN PART MOTION FOR
                                                    SUMMARY JUDGMENT AND
  F.D. THOMAS, INC., AN OREGON                      MOTION TO REMAND
  CORPORATION, et al.,
                                                    Re: Dkt. Nos. 22, 24
                 Defendants.




       The defendants’ motion for summary judgment is granted on preemption grounds with

respect to Sykes’s claims for overtime and meal-period violations. But that motion is denied for

the claims related to rest periods, vacation pay, business expenses, and the minimum wage.

Sykes’s motion to remand is granted for those latter four claims.

       As a preliminary matter, Sykes contends that because he only brought claims for

penalties under the Private Attorneys General Act (PAGA), as opposed to bringing claims

directly under the California Labor Code, there can be no complete preemption under the Labor

Management Relations Act (LMRA). Although his argument is difficult to decipher, Sykes

appears to contend as follows: (1) when citizens bring PAGA claims, they effectively stand in

the shoes of the state; (2) the state can enforce its own wage-and-hour laws but cannot sue to

enforce rights guaranteed by a collective bargaining agreement (CBA); (3) LMRA preemption is

reserved for claims to enforce rights guaranteed by a CBA brought in the guise of state law; and
           Case 3:20-cv-03616-VC Document 33 Filed 02/02/21 Page 2 of 6




therefore (4) if a PAGA claim lacks merit because state law exempts CBAs from coverage, the

answer is for the state court to dismiss the claim, not for the case to be removed to federal court

on complete preemption grounds. There is also a federalism aspect to Sykes’s argument—he

seems to suggest that it would infringe upon state sovereignty to remove to federal court an

action that has effectively been brought by a state official.

       One key problem with this argument (and there may be more than one) is that federal

preemption typically does not distinguish between actions brought by private parties and actions

brought by the state. If federal law preempts a state law cause of action, it normally does so

regardless of whether the action is brought by a state official or a private citizen. With the

LMRA, a state law claim is completely preempted whenever its adjudication would substantially

depend on interpretation of terms of a CBA. See Burnside v. Kiewit Pacific Corp., 491 F.3d

1053, 1060 (9th Cir. 2007). Thus, any claim under the Labor Code whose adjudication would

substantially depend on interpretation of a key term of the agreement would be completely

preempted regardless of whether it was brought by a private citizen or state official. Thus, the

fact that a PAGA plaintiff effectively stands in the shoes of state officials does not change the

preemption analysis, and each of the alleged Labor Code violations must be analyzed

individually under the Ninth Circuit’s two-step test for complete preemption as set out in

Burnside. See Franco v. E-3 Systems, 2019 WL 6358947, at *4 (N.D. Cal. Nov. 8, 2019); Parker

v. Cherne Contracting Corp., 2019 WL 359989, at *6 n.4 (N.D. Cal. Jan. 29, 2019); see also

Bradford v. Professional Technical Security Services Inc. (Protech), 2020 WL 2747767, at *6

n.6 (N.D. Cal. May 27, 2020).

       Overtime. Sykes’s claim that F.D. Thomas violated section 510 of the Labor Code by

failing to pay him for after-hours work is preempted at Burnside step one. Section 510’s




                                                  2
          Case 3:20-cv-03616-VC Document 33 Filed 02/02/21 Page 3 of 6




requirements do not apply to an employee working an alternative workweek schedule adopted in

a CBA that complies with section 514. Cal. Lab. Code § 510(a)(2). A CBA complies with

section 514 if it “provides premium wage rates for all overtime hours worked and a regular

hourly rate of pay for those employees of not less than 30 percent more than the state minimum

wage.” Cal. Lab. Code § 514. Sykes’s CBA meets these requirements. Thus, his right to

overtime “exists solely as a result of the CBA” and is preempted by the LMRA. Kobold v. Good

Samaritan Regional Medical Center, 832 F.3d 1024, 1032 (9th Cir. 2016); see Curtis v. Irwin

Industries, Inc., 913 F.3d 1146, 1155 (9th Cir. 2019).1

       Meal Periods. The meal period claim is also preempted at step one. Section 512(e)

exempts employees in a construction occupation from the meal period requirements of 512(a) if

they are covered by a CBA that meets certain requirements. The CBA governing Sykes’s

employment meets those requirements: in addition to providing for wages, hours, and working

conditions, it provides for meal periods and for final and binding arbitration of disputes

concerning the application of its meal period provisions. As a result, Sykes’s right to meal

periods exists solely because of his CBA, and his claim is preempted. Curtis, 913 F.3d at 1155.

       Rest Periods. Sykes’s claim that F.D. Thomas failed to provide the rest periods required

by section 226.7, however, is not preempted. Section 226.7 does not apply to employees who are

exempt from rest period requirements pursuant to orders of the Industrial Welfare Commission

(IWC). Cal. Lab. Code § 226.7(e). IWC’s Wage Order 16, in turn, does not apply to workers

covered by a valid CBA that “provides equivalent protection” as the wage order. Cal. Code Regs.

tit. 8, § 11160(11). While Sykes’s CBA reflects the protections found in subsection 11(A) of the




1
 The defendant’s request for judicial notice is granted with respect to California’s minimum
wage history. See Docket No. 22-2.


                                                 3
           Case 3:20-cv-03616-VC Document 33 Filed 02/02/21 Page 4 of 6




wage order, it does not include the protections set forth in subsections 11(B)-(D). Therefore, the

CBA does not have “equivalent protections,” and Sykes’s right to rest periods is conferred by

state law. See Mauia v. Petrochem Insulation, Inc., 2018 WL 3241049, at *8-9 (N.D. Cal. July 3,

2018).

         Nor is the rest-period claim preempted at Burnside step two. The defendants have not

shown that there is a dispute involving the relevant CBA terms or that particular requirements of

the CBA involving rest periods will require more than a simple application. See Kobold, 832

F.3d at 1033; Loaiza v. Kinkisharyo International, LLC, 2020 WL 5913282, at *20 (C.D. Cal.

Oct. 6, 2020).

         Vacation. Sykes’s claim for failure to pay accrued vacation time upon termination under

section 227.3 also avoids preemption. Section 227.3 requires payment for accrued vacation time

upon termination “unless otherwise provided by a collective-bargaining agreement.” The

defendants argue that because the CBA contains a general provision that addresses vacation pay,

this by definition preempts the claim alleging section 227.3 violations. The lone sentence in the

CBA on vacation pay states: “Vacation payouts to employees are to be made twice each year

with distribution to be the first Friday in December and the first Friday in February of each

year.” This general language cannot be understood as an implicit waiver of the specific right

conferred by section 227.3. See Jaco v. Winco Holdings, Inc., 2019 WL 1438069, at *5 (E.D.

Cal. Mar. 31, 2019); Choate v. Celite Corp., 215 Cal. App. 4th 1460 (2013). And because the

defendants have made no arguments about the meaning of the provision or why it might require

interpretation at step two, the Court cannot conclude that the claim is preempted.

         Business Expenses. Sykes’s claim under section 2802, which requires employers to

reimburse employees for “all necessary” business expenditures, is also not preempted. Cal. Lab.




                                                 4
          Case 3:20-cv-03616-VC Document 33 Filed 02/02/21 Page 5 of 6




Code § 2802. Sykes alleges that he had to purchase steel-toed boots, pants, and his own tools as a

precondition of employment. Because Sykes alleges that he was made to buy various items, the

expenditures can be considered “necessary” without looking to the CBA. Thus, the defendants

are wrong to argue that the CBA requires interpretation at step two to determine whether each of

Sykes’s expenditures is “necessary and reasonable.”

       Minimum Wage. Sykes’s claim that F.D. Thomas failed to pay a minimum wage under

section 1197 also survives preemption. Cal. Lab. Code § 1197. On the surface, the claim seems

preempted. Since the complaint fails to specify a theory for a minimum wage violation, one

could easily assume that the claim is subsumed within the preempted overtime claim. But given

the way Sykes characterizes the claim in his opposition—as an independent violation involving

the total wages paid and total hours worked—the claim is not preempted. It is not preempted at

step one because the right to a minimum wage is unwaivable. The defendants might have an

argument at Burnside step two, but ultimately the defendants point to no concrete terms and

practices that the Court would have to interpret to resolve the claim. Therefore, the Court cannot

hold that it is preempted.

       Remaining Violations: The remaining claims are remanded because—as agreed at the

hearing—they are either derivative of the alleged violations that are not preempted or

unaddressed by the defendants’ motion for summary judgment.

                                               ***

       The matter is remanded to San Francisco Superior Court to adjudicate the claims

discussed in this ruling that were not properly removed.




       IT IS SO ORDERED.




                                                5
         Case 3:20-cv-03616-VC Document 33 Filed 02/02/21 Page 6 of 6




Dated: February 2, 2021
                                    ______________________________________
                                    VINCE CHHABRIA
                                    United States District Judge




                                      6
